—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Segal, J.), dated September 20, 1996, which, upon a fact-finding order of the same court, dated May 28, 1996, made upon the appellant’s admission, finding that he committed an act which, if committed by an adult, would have constituted the crime of possession of an imitation firearm, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for a period of 12 months.
Ordered that the order is affirmed, without costs or disbursements.
The appellant’s argument that the court’s finding of probable cause was erroneous was waived by his admission (see, Matter of Michael C., 215 AD2d 228). Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.